PER CURIAM.
We reverse the order of dismissal with prejudice of appellant’s complaint against ap-pellee. Even though the court announced its ruling granting the motion to dismiss, appellant filed a voluntary dismissal prior to the court’s signing the order of dismissal.
The trial court was divested of jurisdiction upon the filing of the notice of voluntary dismissal. Homestead Ins. Co. v. Poole, Masters & Goldstein, C.P.A., P.A., 604 So.2d 825 (Fla. 4th DCA 1991), rev. denied, 604 So.2d 487 (Fla.1992); Freeman v. Mintz, 523 So.2d 606 (Fla. 3d DCA), cause dismissed, 528 So.2d 1182 (Fla.), rev. denied sub nom., Caldwell Banker-Klock Co. v. Freeman, 534 So.2d 398 (Fla.), dismissed, 534 So.2d 400 (Fla.1988). Therefore, the order dismissing the ease with prejudice is a nullity.
Reversed to vacate order of dismissal.
WARNER, PARIENTE and STEVENSON, JJ., concur.